Citation Nr: 1819614	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right ankle strain.

2.  Entitlement to an initial rating higher than 10 percent for thoracolumbar spine strain.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to August 2011.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO, inter alia, granted service connection for thoracolumbar spine strain and right ankle strain.  In that decision, the RO also assigned an initial 10 percent rating for thoracolumbar spine strain and an initial noncompensable (zero percent) rating for right ankle strain, each effective August 27, 2011 (the identified date of claims).  The Veteran timely appealed these initial ratings assigned.

In her July 2013 substantive appeal (VA Form 9), the Veteran requested a video-conference hearing before the Board, and such a proceeding was scheduled for July 2015.  However, prior to the hearing, in a July 2015 letter, the Veteran requested that the hearing be rescheduled because she had relocated to Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.

In August 2015, the Board remanded the higher initial rating claims for thoracolumbar spine strain and for right ankle strain to the Agency of Original Jurisdiction (AOJ) to reschedule the Veteran for a video-conference hearing before the Board, and such a proceeding was scheduled for August 2016.  However, the Veteran failed to appear for the hearing and did not provide good cause for her failure to report.  Therefore, her hearing request has been considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017). 

In September 2016, the Board remanded the claims to the AOJ for additional development.

In a December 2016 rating decision, the RO awarded a higher initial 10 percent rating for right ankle strain, effective August 27, 2011.  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim for a higher initial rating for right ankle strain remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In May 2017, the Board again remanded the claims to the AOJ for additional development.

As for the matter of representation, the Veteran was previously represented by the South Carolina Office of Veterans Affairs (as reflected in a July 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in a correspondence received in July 2015, the Veteran stated that she relocated to Georgia, and according to a June 2017 Report of General Information (VA Form 27-0820), the Veteran then reported that she was moving to Washington.  Based on the foregoing, in a January 2018 letter, the Board sought clarification as to the Veteran's current representative.  The letter stated that if the Veteran did not respond within 30 days of the date of the letter, it would be presumed that she wished to represent herself.  As the Veteran has not responded to date, the Board recognizes the Veteran as now proceeding pro se in this appeal.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the symptoms of the Veteran's right ankle strain more nearly approximated marked limitation of motion, but ankylosis has not been shown. 

2.  Symptoms of the Veteran's thoracolumbar spine strain have not included or more nearly approximated forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for her right ankle strain have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  The criteria for a rating higher than 10 percent for the Veteran's thoracolumbar spine strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claims on appeal arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection for thoracolumbar spine strain and for right ankle strain.  The courts have held, and VA's General Counsel has agreed, that where, as here, an underlying claim for service connection has been granted and there is disagreement as to a "downstream" question, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims on appeal and affording her VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected thoracolumbar spine strain and right ankle strain in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  

Moreover, in its most recent May 2017 remand, the Board instructed the AOJ to obtain updated VA treatment records, and to schedule the Veteran for VA examinations for evaluation of her service-connected thoracolumbar spine and right ankle disabilities in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  Significantly, in Correia, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates range of motion testing requirements in the case of joint disabilities with which VA must comply, specifically testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168.  In response, the AOJ obtained updated VA treatment records, and scheduled the Veteran for VA examinations for evaluation of his service-connected thoracolumbar spine and right ankle disabilities in June 2017.  To the extent that the June 2017 VA examination was not compliant with Correia, as explained below, any such deficiencies were harmless, and a remand for compliance is therefore not required.  Accordingly, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the claims.

II. Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations applicable to rating musculoskeletal disabilities require that VA must generally consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Right Ankle Strain

The Veteran's service-connected right ankle strain is currently rated 10 percent under 38 C.F.R. § 4.71a, DC 5271, for limitation of motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limited motion of the ankle.  A maximum, 20 percent rating is warranted for marked limited motion of the ankle.  Normal range of motion of the ankle includes dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

The terms "marked" and "moderate" are not defined in DC 5271, and the question of whether a particular degree of disability is moderate or marked is ultimately a legal rather than a medical one.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present.")  However, it is noted that the VA's Adjudication Procedures Manual does provide guidance on the matter.  Specifically, the manual states that an example of moderate limitation of ankle motion is when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while an example of marked limitation of ankle motion is when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VA Adjudication Procedures Manual, M21-1, pt. III, subpt. iv, ch. 4, sec. A.4.o (Mar. 5, 2018).

Higher ratings are assignable under 38 C.F.R. § 4.71a, DC 5270 (2017), for ankylosis of the ankle.  Under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A maximum, 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Turning to the evidence of record, in October 2011, the Veteran underwent a VA contracted general medical examination, which included examination of her right ankle.  At that examination, she reported the following right ankle symptoms: weakness, swelling, giving way, lack of endurance and pain.  She reported experiencing flare-ups as often as 30 times per week, with each flare-up lasting 30 minutes.  She reported that during the flare-ups, she experienced difficulty sleeping and difficulty standing or walking for a long period of time.  She reported that she had never been hospitalized for her service-connected right ankle disability.  On examination, the examiner found that the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Initial range of motion measurements for the right ankle were dorsiflexion to 15 degrees, and plantar flexion to 40 degrees.  Repetitive range of motion measurements for the right ankle were the same as the initial range of motion measurements, with no additional degree of limitation.  The examiner found that right ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner also found that there was no ankylosis of the ankle.  

In October 2016, the Veteran underwent a VA ankle conditions examination.  At that examination, regarding her right ankle, she reported having pain (on the lateral side), and not having much range of motion.  Initial range of motion measurements for the right ankle were dorsiflexion to 20 degrees, and plantar flexion to 45 degrees, with no pain noted on examination.  There was no evidence of pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found that there was no ankylosis of the right ankle.  

In June 2017, the Veteran underwent a VA contracted ankle conditions examination.  At that examination, she complained of right ankle pain, and that she was unable to run.  Initial active range of motion measurements for the right ankle were dorsiflexion to 20 degrees, and plantar flexion to 45 degrees, with no pain noted on examination.  Passive range of motion measurements for the right ankle were the same as the active range of motion measurements.  There was no evidence of pain with weight bearing and in non-weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found no ankylosis of the right ankle.  

Based on the foregoing, the Board finds that a 20 percent rating for the Veteran's right ankle strain is warranted for the entire appeal period.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, the Veteran has stated that she experiences significant flare-ups (30 times a week, lasting 30 minutes each time).  Although she did not report and/or describe these flare-ups at the time of the October 2016 and June 2017 VA/VA contracted examinations, there has been no indication that such flare-ups otherwise ceased during the appeal period.  Notably, no VA/VA contracted examiner has specifically offered and/or discussed whether and to what extent (in degrees) there is additional loss of range of motion that results during a flare-up.  Therefore, even if dorsiflexion was not limited to less than 5 degrees or plantar flexion was not limited to less than 10 degrees on the VA/VA contracted examination reports of record, the Board finds it reasonable to conclude that flare-ups during the appeal period caused disabling manifestations that equated to at least limited dorsiflexion to less than 5 degrees or plantar flexion to less than 10 degrees, consistent with the Veteran's competent and credible statements regarding the nature, frequency and duration of her flare-ups.  It should be noted, that to the extent that the VA/VA contracted examinations were inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).

Thus, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the right ankle, to include during flare-ups, has throughout the appeal period more nearly approximated marked limited motion, the criterion for a maximum, 20 percent rating under the applicable diagnostic code.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 20 percent for her service-connected right ankle disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

However, the Board finds that a rating higher than 20 percent for the Veteran's right ankle strain is not warranted at any point during the appeal period.  In this case, neither the Veteran's lay statements nor the VA/VA contracted examination reports of record indicate that there was ankylosis of the right ankle.  For instance, in each of the November 2011, October 2016, and June 2017 VA/VA contracted examination reports, the examiners made specific findings of no ankylosis of the spine.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's holding in Correia is not for application, as range of motion findings cannot result in a higher rating.  Thus, a rating higher than 20 percent is not warranted for the Veteran's right ankle strain.

For the foregoing reasons, an initial rating of 20 percent, but no higher, is warranted for the Veteran's right ankle strain.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 

B.  Thoracolumbar Spine Strain

The Veteran's service-connected thoracolumbar spine strain is currently rated 10 percent under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS), however, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  IVDS is rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent are warranted for unfavorable ankylosis of the thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.  

Note (1) to the General Rating Formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  Note (2) to the General Rating Formula provides that normal range of motion of the thoracolumbar spine includes the following: forward flexion from zero to 90 degrees; extension from zero to 30 degrees; right and left lateral flexion from zero to 30 degrees; and right and left rotation from zero to 30 degrees.  This note also provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and that the normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under the IVDS Rating Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) to the IVDS Rating Formula provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Turning to the evidence of record, in October 2011, the Veteran underwent a VA contracted general medical examination, which included examination of her thoracolumbar spine.  At that examination, she reported the following low back symptoms: stiffness, fatigue, decreased motion, and pain (constant and moderate).  She reported that she had limitation in walking because of her service-connected spine disability, explaining that on average, she could only walk one mile, and that it would take her 20 minutes to accomplish this.  She also reported that she had difficulty sitting and driving for a long period of time due to her service-connected spine disability.  She reported that she had never been hospitalized for her service-connected spine disability.  She reported that her service-connected spine disability had not resulted in any incapacitation.  She denied experiencing spasm, paresthesia, numbness and weakness, as well as bowel or bladder problems.  

On examination, the examiner found no radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  Initial range of motion measurements for the thoracolumbar spine were as follows: flexion to 85 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  Repetitive range of motion measurements were the same as the initial range of motion measurements, with no additional degree of limitation.  The examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner also found that there was no ankylosis of the thoracolumbar spine.  The examiner also found that there was symmetry of spinal motion with normal curves of the spine.  The examiner also found no sensory deficits from L-1 through L-5, and that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement.

In October 2016, the Veteran underwent a VA back (thoracolumbar spine) conditions examination.  At that examination, she reported having constant back pain (located midline in the mid-back above the beltline), and that the pain limited her from sitting or standing too long and bothered her when she slept.  She did not report having flare-ups of the thoracolumbar spine.  Initial range of motion measurements for the thoracolumbar spine were as follows: forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 90 degrees; left lateral flexion to 90 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner also found that there was no ankylosis of the spine.  The examiner also found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The examiner also found that the Veteran did not have IVDS of the thoracolumbar spine.

In June 2017, the Veteran underwent a VA contracted back (thoracolumbar spine) conditions examination.  At that examination, she reported having back pain.  She also reported that she could not sit or stand for more than 20 to 30 minutes without pain.  She did not report flare-ups of the thoracolumbar spine.  Initial active range of motion measurements of the thoracolumbar spine were as follows: forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  No pain was noted on examination.  There was no evidence of pain with weight bearing and in non-weight bearing.  Passive range of motion measurements for the thoracolumbar spine were the same as the active range of motion measurements.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found that there was no ankylosis of the spine.  The examiner also found that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner also found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found that the Veteran did not have any other neurologic abnormalities of findings related to a thoracolumbar spine condition (such as bowel or bladder problem/pathologic reflexes).  The examiner also found that the Veteran did not have IVDS of the thoracolumbar spine.  

Based on the foregoing, the Board finds that a rating higher than 10 percent for the Veteran's thoracolumbar spine strain is not warranted at any point during the appeal period.  In this case, the VA/VA contracted examination reports of record show that the Veteran was able to perform forward flexion of the thoracolumbar spine well in excess of 60 degrees, and a combined range of motion of the thoracolumbar spine well in excess of 120 degrees, with no pain noted on examination.  In addition, they show that the Veteran reported no flare-ups of the thoracolumbar spine, and that the VA/VA contracted examiners found that there was no additional loss of range of motion or function after at least three repetitions/repetitive use, and that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period time.  Moreover, they show that the Veteran did not have ankylosis and muscle spasm or guarding of the thoracolumbar spine.  

Although the Veteran has indicated that she experiences painful motion and some functional impairment, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximate the criteria for a 10 percent rating under the General Rating Formula.  The weight of the evidence shows that even considering the Veteran's indications of painful motion and functional impairment, her symptoms were not shown to be so disabling to actually or effectively result in limitation of flexion to 60 degrees or less or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less, the criterion for a higher 20 percent rating under the General Rating Formula.  Thus, a rating higher than 10 percent is not warranted under the General Rating Formula.  It is noted that the June 2017 VA contracted examination report did not provide or indicate the range of motion measurements for testing with weight bearing and in non-weight bearing.  However, to the extent that this was not Correia-compliant, significantly, the examination report documented that there was no evidence of pain with weight bearing and in non-weight bearing, and as such there is no indication that such range of motion findings would result in a rating higher than 10 percent under the General Rating Formula.  Such omission in this regard was therefore harmless.  

In addition, there has been no diagnosis of IVDS.  The VA/VA contracted examination reports of record specifically found that the Veteran did not have IVDS.  Moreover, the Veteran does not contend, and the evidence does not reflect, that she has suffered from incapacitating episodes.  Thus, a rating higher than 10 percent is also not warranted under the IVDS Rating Formula.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities with her thoracolumbar spine strain.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the evidence of record does not indicate that the Veteran has any neurological abnormalities associated with her thoracolumbar spine strain.  Notably, the October 2016 and June 2017 VA/VA contracted examination reports specifically found that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, and that the Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.

For the foregoing reasons, the preponderance of the evidence reflects the symptoms of the Veteran's thoracolumbar spine strain do not more nearly approximate the criteria for a rating higher than 10 percent.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3

C.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.  But see Extra-schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred.'"). 

In this case, the Veteran has contended that she experiences difficulties sleeping, sitting, standing, driving, walking, and running due to her thoracolumbar spine and ankle disabilities.  The Board finds that these symptoms are contemplated by the applicable schedular rating criteria.  Although the symptoms are not specifically referenced in the rating criteria, such symptoms are manifestations of pain.  The General Rating Formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The Board therefore need not consider whether the Veteran's thoracolumbar spine and right ankle disabilities cause marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's thoracolumbar spine and right ankle disabilities is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2017).

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's higher rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  During the October 2016 VA back and ankle examinations, the Veteran reported that she worked in the IT industry and initially had a job that required her to be active and on occasion go under desks.  While the Veteran has indicated that her thoracolumbar spine and right ankle disabilities have caused some difficulties at a prior job, the evidence of record, including the Veteran's own statements, do not indicate that her thoracolumbar spine and right ankle disabilities have precluded or tended to preclude her from securing and following substantially gainful employment.  On the contrary, during those same examinations, the Veteran indicated that she was employed, reporting that she currently had a more sedentary job, and that she could manage this job.  The issue of entitlement to a TDIU had therefore not been raised.

ORDER

Entitlement to an initial rating of 20 percent, but no higher, for right ankle strain is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for thoracolumbar spine strain is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


